Title: From Thomas Jefferson to William Short, 9 July 1804
From: Jefferson, Thomas
To: Short, William


               
                  
                     Dear Sir
                  
                  Washington July 9. 04.
               
               Mr. Barnes & myself have been long sensible that the passing my pecuniary affairs through his hands gave him a great deal of trouble, and at the same time increased mine. it sometimes too occasioned delays, he being very far from the US. bank here, and I close by it. we have at length therefore ceased that circuity and I have opened a direct intercourse with the bank. I consequently this day inclose to George Taylor for you a bank post note for 500. D. I percieve by mr Barnes’s accounts that a month’s remittance has been lately intermitted, nor is it in my power now to make it good, and I apprehend it will now & then happen in spight of my stedfast desire to prevent it. a prospectus taken for the ensuing three months enables me to judge that it will not happen again in that period.   I thank you for having taken measures for procuring me the Cayusac sec. I hope you have also provided that the price shall at the same time be made known, the wish not having been merely for a single supply, but to be enabled to judge how far it would be desirable to obtain an annual supply, taking into consideration, price quality, and the difficulty of negociation in that canton.
               Will you not come and pass the months of August & September with us at Monticello? we shall all be happy to possess you there, and I believe you cannot find a healthier or cooler position for those two months.   I was enabled to get for Fayette, at the last session of Congress, a change of location of his 11,000. acres of land, from the miserable remains North of Ohio, to the Orleans territory. we shall get him some of the prime lands in the island of New Orleans, near the city, and others on the opposite shore. it has increased the value of the donation from 5. to 10. times it’s original value: and I hope he will quit the empire of France for a residence at New Orleans. accept my affectionate salutations, & assurances of constant esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            